Citation Nr: 1512154	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  11-33 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes.

2.  Entitlement to service connection for a dental disorder for dental treatment purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Initially, the Veteran's claim was been primarily based on his request for VA dental treatment.  See August 2009 claim and September 2009 written statement.  Nevertheless, the RO considered and denied service connection for a dental disorder for both compensation and dental treatment purposes in the October 2009 decision (then combined into a single claim), and the Veteran perfected an appeal as to this issue.  As such, both issues are properly before the Board at this time and have been bifurcated for clarity.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files does not reveal additional documents relevant to the present appeal, with the exception of a February 2015 written appellate brief in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges the Veteran's contention that he is entitled to dental treatment on the basis of the January 1951 RO notification letter submitted with his current claim.  The RO has informed the Veteran that the notification letter was intended for another veteran with the same name and earlier service based on the claims file number provided in the letter.  See October 2009 rating decision and November 2011 statement of the case (SOC) (indicating that teeth as noted in the Veteran's service records do not match the teeth identified in notice letter).  Based on the foregoing and on review of the record, the Board finds that this document does not establish entitlement to service connection for treatment purposes for the Veteran in this case.  Nevertheless, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

The RO and the Veteran have obtained copies of the service treatment records from the National Personnel Records Center (NPRC).  The original versions of these service records should obtained, as detailed in the remand instructions below.

In addition, it does not appear that the Veteran has been provided complete notice for his claims.  The RO listed the relevant provisions of 38 C.F.R. § 3.381 (service connection of dental conditions for treatment purposes) in the November 2011 SOC; however, the SOC did not list the relevant regulations and rating criteria contained in 38 C.F.R. §§ 4.150 (schedule of ratings - dental and oral conditions) and 17.161 (authorization of outpatient dental treatment), and remand is therefore necessary.

Finally, the Board acknowledges the representative's request to provide the Veteran an opportunity to submit further argument and evidence in support of his appeal; the Veteran will have an opportunity to do so, as well as to identify any treatment records, on remand.  See February 2015 written brief.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain and associate the Veteran's original service treatment records with the claims file.

It is noted that both the RO and the Veteran have obtained copies of the service treatment records from the NPRC.  Nevertheless, as some dental notations in service records from this time period were generally made in color, and the instructions on the Veteran's records are consistent with this practice, the original records should be obtained.  See VA Adjudication Procedures Manual Rewrite (M21-1MR) Part III, Subpart v, 7.C.19.b.

If the paper claims file is converted to an entirely electronic claims file on remand, the AOJ should ensure that any color in the original service treatment records is preserved in the scanned versions of these documents.

If the original copies cannot be obtained, efforts to obtain such records should be documented in the claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed dental disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also confirm whether the Veteran has received any VA dental treatment.  See December 2009 notice of disagreement (indicating that he received dental treatment at a VA dental clinic in Champaign, Illinois after receipt of the January 1951 notification letter).  If he has received VA treatment, the AOJ should obtain any outstanding and relevant VA treatment records.

3.  The AOJ should provide the Veteran with all outstanding, necessary notice for his claims.  The letter should provide him with the relevant provisions for service connection for dental disorders for compensation and treatment purposes, including 38 C.F.R. §§ 3.381, 4.150, and 17.161.
4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining a VA examination, as appropriate.

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


